Judgment affirmed.

The first special ground of the motion is as follows; Before any evidence had been introduced, the solicitor-general was proceeding to open the case to the jury; he stated what he expected to prove, and also stated that he hoped to prove, but did not know whether he could prove it or not, that the motive actuating the defendant to make the assault was, that Phillips was the night watchman at the guano factory in Americus, that the defendant was a recent employee just arrived to take his position at that factory, and that the defendant himself said: “ I have worked as night watchman in another guano factory, and I have gotten rid of one night watchman of a guano factory before, and I can get rid of another if necessary.” The defendant objected to the making of this statement, and moved that the court instruct the jury not to consider any statement made by the solicitor-general as to what he hoped to prove. In reply to this objection the court stated that he could not know what the solicitor-general hoped or expected to prove, and said to the jury that if the solicitor-general did not prove what he said he hoped or expected to prove, then they should give the matter no consideration whatever. The defendant assigns error upon the overruling of his objection and motion, because (1) the refusal to sustain them tended to prejudice the minds of the jury against his innocence, especially as no such testimony or any suggestion of it was introduced later in the trial by the solicitor-general, naturally leading the jury to infer that while such was the motive of the defendant in committing the alleged act, it was not proved because of the inability of the solicitor-general to obtain a witness; and (2) this was a case of circumstantial evidence, and the motive was a necessary link in the chain.
The next ground is that the court allowed the solicitor-general in conclusion to argue that the desire to supplant Phillips as night watchman by murdering him might or might not be the motive of the alleged assault, over defendant’s objection that such argument was utterly unwarranted by any evidence, there being no evidence as to that or any other motive for the crime charged.
The refusal to give the following charge as requested is assigned as error: “If you find that the evidence relied upon by the State is circumstantial, then I charge you that there must be proven some motive why the defendant should have committed the crime charged against him; and if an absence of motive should appear, and the evidence should be entirely circumstantial, then I charge you that you should acquit the defendant.”
The errors assigned upon the charge quoted in the third head-note are, (1) that the law does not provide for the jury to be instructed to recommend a defendant to mercy on an indictment for this offence; and (2) that such charge was prejudicial against the defendant, because it tended to influence the jury, aside from his positive guilt of which they should have been satisfied beyond a reasonable doubt, to make a compromise verdict, to wit the verdict which was in fact made.
The other grounds are, that the verdict is contrary to law and. evidence, and to the entire charge of the court, and especially to the following portion thereof: “ When a great crime has been committed, it is important to inquire whether the accused party was influenced by motive to commit such an offence, for the absence of all motive to commit the offence charged against him affords a strong presumption of his innocence. There can be .no murder without malice, and ho malice without motive.”
Hinton & Cutts, by brief, for plaintiff in error
C. B. Hudson, solicitor-general, contra.